DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 7-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/04/2021.

Applicant's election with traverse of Invention I (claims 1-6) in the reply filed on 10/04/2021 is acknowledged.  The traversal is on the ground(s) that “it should be no undue burden on the Examiner to consider all claims in the single application”.  This is not found persuasive because as explained in the 08/25/2021 restriction requirement, Invention I (claims 1-6) would require a search in A47B96/021.CPC. and Invention II (Claims 7-10) would require a search in A47B87/0223.CPC. Further the inventions would each require different text searches. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Interpretation
Claim 1 is interpreted by the examiner to be a combination claim, claiming the combination of a shelf board and a cart since claim 1 positively claims “the cart and features of the cart including a plurality of column members”. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,173,935. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-6 of the instant application is generic or broader in scope to all that is recited in claims 1-8 of U.S. Patent No. 11,173,935. That is, claims 1-6 of the instant application are anticipated by claim 1-8 of U.S. Patent No. 11,173,935. Specifically, because claims 1-8 of U.S. Patent 11,173,935 includes all the limitations set forth in claims the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 and 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites the limitation "the at least one engaging member" in lines 2-3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim 2 recites the limitation "the engaging units" in lines 4-5 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 claims “at least one engaging unit” not a plurality of engaging units. Appropriate correction is required.

Claim 4 recites the limitation "the at least one engaging member" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 4, the following limitation “the first positioning portion (which is a protrusion) and the second positioning portion (which is a recess) are engaged by the 

Claim 5 recites the limitation "the adjacent lateral wall" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim 6 recites the limitation "the engaging units" in lines 4-5 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 claims “at least one engaging unit” not a plurality of engaging units. Appropriate correction is required.

Regarding claim 6, line 7, the term “elongated rid” is unclear.  
Regarding claim 6, line 7, the term “tightly” is an indefinite relative term. How can one determine what is tight or not. 
  Claim 6 recites the limitation "the engaging unit" in lines 19 of the claim.  It is unclear which “engaging unit” the applicant is referring to in line 19 because claim 1 claims “at least one engaging unit” which could be more than one. Appropriate correction is required.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Landingham 2004/0227315.

Regarding claim 1, Van Landingham discloses a shelf board (Fig 1, #20), for being disposed on a cart (Fig 1, #10), the cart (Fig 1, #10) including a plurality of column members (Fig 1, #50) and at least one decoration member (Fig 1, #26), the shelf board (Fig 1, #20) including a bottom board (Fig 1, #22) and a lateral wall (annotated Fig 1 below), the lateral wall (annotated Fig 1 below) being connected to the bottom board (Fig 1, #22) to enclose a receiving space therebetween, the shelf board (Fig 1, #20) further having at least one engaging unit (interior recessed portions at each corner and the recessed portion of the bottom board at each corner) (annotated Fig 19 below), the at least one engaging unit (interior recessed portions at each corner and the recessed portion of the bottom board at each corner) (annotated Fig 19 below) being adapted for connecting to a member for connecting (Fig 19, #50), the member for connecting (Fig 19, #50) being one of the plurality of the column members (Fig 19, #50) or the at least one decoration member.


    PNG
    media_image1.png
    849
    1006
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    794
    784
    media_image2.png
    Greyscale


Regarding claim 2, as best understood, according to the second interpretation, Van Landingham discloses the shelf board wherein the bottom board (Fig 1, #22) and the lateral wall (annotated Fig 1 above) form a plurality of corner portions (interior surface of each of the 4 corners) (annotated Fig 1 below), at least one engaging member (Fig 19, #28) including a plurality of the engaging members (Fig 19, #28) whose number is the same with that of the plurality of corner portions (as shown in Fig 19) (4 corner portions and 4 engaging members #28), the engaging units (interior 


    PNG
    media_image3.png
    765
    678
    media_image3.png
    Greyscale


Regarding claim 3, Van Landingham discloses the shelf board wherein the at least one engaging unit (interior recessed portions at each corner and the recessed portion of the bottom board at each corner) (annotated Fig 19 above) includes a first connection portion (annotated Fig 19 above) and a second connection portion (annotated Fig 19 above), the first connection portion (annotated Fig 19 above) is 

Regarding claim 4, as best understood, Van Landingham discloses the shelf board wherein at least one engaging member (Fig 19, #28) includes a first positioning portion (Fig 19, #28), the member for connecting (Fig 19, #50) further includes a second positioning portion (Fig 16, #58), one of the first positioning portion (Fig 19, #28)  and the second positioning portion is a protrusion (Fig 19, #28), an other one of the first positioning portion and the second positioning portion (Fig 16, #58) is a recess (Fig 16, #58), the first positioning portion (Fig 19, #28) and the second positioning portion (Fig 16, #58) are engaged by the protrusion (Fig 19, #28) and the recess (Fig 16, #58).

Regarding claim 5, as best understood, Van Landingham discloses the shelf board wherein the second connection portion (annotated fig 19 above) has two guiding grooves (annotated Fig 19 below) on the adjacent lateral wall, the two guiding grooves (annotated Fig 19 below) are adapted for part of the member for connecting (Fig 19, #50) to slidably arranged therein.

    PNG
    media_image4.png
    519
    1056
    media_image4.png
    Greyscale



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN K BARNETT whose telephone number is (571)270-1159. The examiner can normally be reached Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DEVIN K BARNETT/Examiner, Art Unit 3631